— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered December 17, 1990, convicting him of criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The credible evidence reveals that when the defendant was stopped on the street less than three and one-half blocks away from the United Methodist Center (hereinafter the Center) by its assistant program director, he was carrying a box containing six cans of beef stew which were the property of the Center. When the director asked the defendant why he found it necessary to steal, the defendant replied, "I had to do something. I was sick”. The defendant further stated that he had tried to see the director previously, and that he only made a small hole in the door of the Center. Although *749the defendant testified that he had purchased the beef stew without knowing that it was stolen, this testimony was before the jury, which had the opportunity to weigh the evidence and resolve issues of credibility (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.